                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION           S- DISTRICT COURj
                                                    Southern District of GA
                                                          Filed In Office
 BUILDER SERVICES GROUP, INC.                                               M
 a/b/a GALE CONTRACTOR                                           w \ S- zdS
 SERVICES,
                                                           Deputy Clerk
         Plaintiff,

 V.                                        CASE NO. CV418-160


 RICHARD L. QUARLES, JR.,

         Defendant.




                                 ORDER


       Before the Court is Plaintiff Builder Services Group, Inc.'s

("BSG") Motion for Temporary Restraining Order and Preliminary

Injunction.^ (Doc. 6). Defendant Quarles is a former employee of

Plaintiff BSG. (Doc. 1.) Since the employment relationship has

ended. Plaintiff BSG has filed two complaints against Defendant

Quarles in this Court. (Doc. 1; CV419-056, Doc. 1.) Both complaints

allege    that   Defendant Quarles "violated multiple terms of a

confidentiality agreement" with Plaintiff BSG. (Doc. 1; CV419-056,

Doc.   1.) The     present case remains pending     against Defendant

Quarles, however, this Court entered default judgment against

Defendant Quarles in Plaintiff BSG's second action, CV419-056.

(CV419-056, Doc. 33.) As a result of the default judgment against




1 Unless otherwise stated, citations are to Plaintiff's civil
docket on this Court's electronic filing system, CV418-160.
